Citation Nr: 0418315	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for heart disease as 
additional disability claimed to be the result of Department 
of Veterans Affairs treatment from March 1993 through June 
1995.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chest condition as 
additional disability claimed to be the result of Department 
of Veterans Affairs surgery in August 1993 and May 1995.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The rating decision denied entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for heart disease and a chest condition as a result of 
VA treatment.  In a December 2000 decision, the Board denied 
entitlement to disability compensation for heart disease and 
a chest condition.  The appellant appealed the claims to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2001 order, the Court vacated and remanded the 
case to the Board to provide adequate reasons and bases for 
its decision.  

The Board again denied entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
heart disease and a chest condition as a result of VA 
treatment, in an August 2002 decision.  A June 2003 Court 
order vacated the August 2002 decision and remanded it for 
further development finding that the Board violated the 
Court's decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and that the veteran was provided inadequate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court approved June 2003 Joint Motion for Remand 
indicates that the Board concluded that the veteran's chest 
condition resulted in additional disability that was a 
necessary consequence of surgery without citing medical 
authority or opinion for such conclusion.  VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 175 (1991).  The RO should have a 
physician review the medical evidence of record and offer an 
opinion as to whether the veteran's VA surgeries in August 
1993 and May 1995 resulted in an additional disability with 
regard to a chest condition.  

The Joint Motion for Remand also notes that VA failed to 
satisfy that portion of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which requires VA to notify the claimant of any 
information and evidence necessary to substantiate the claims 
and also inform the claimant what evidence will be provided 
by VA and what evidence is to be provided by the claimant.  
After a preliminary review of the record on appeal, the Board 
notes that the appellant has not been notified as to what 
specific evidence was to be provided by VA and what specific 
evidence he is to provide for his claims as is required under 
the VCAA.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Hence, further development is 
required. 

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issues on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
appellant in writing of the information 
and evidence necessary to substantiate 
the claims, notice of what evidence, if 
any, must be obtained by him, and notice 
of what evidence, if any, will be 
obtained by VA on his behalf.  The 
particular evidence that VA will secure, 
and that the appellant must secure, must 
be discussed.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.  

2.  If the appellant replies to any 
notice provided by the RO, the RO should 
attempt to secure from any identified 
source records that have yet to be 
associated with the claims files.  All 
attempts to secure this evidence must be 
documented in the claims files by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the appellant and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action that will be taken with respect to 
the claims.  The appellant must then be 
given an opportunity to respond.

3.  After associating with the claims 
folders all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA 
examination.  His claims folders and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including X-
ray studies, etc., which the examiner 
finds necessary.  Based on the 
examination results and review of the 
evidence contained in the claims files, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran has an 
additional disability, to include a chest 
condition other than heart disease, 
caused by VA surgeries rendered in August 
1993 and May 1995.  If the examiner 
determines there is additional 
disability, s/he is requested to further 
opine whether or not the additional 
disability is coincidental to said 
treatment, the result of natural 
progression of any involved disease or 
disability, or the necessary consequences 
of medical or surgical treatment.  
"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from the medical or 
surgical treatment administered.  Any 
opinion provided should be supported by a 
complete rationale.

4.  Thereafter, the RO should undertake 
any further development, include 
obtaining any relevant medical opinion, 
deemed necessary and readjudicate the 
appellant's claims.  If the 
determinations remain unfavorable to the 
appellant, he and his representative must 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the 
appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




